Opinion issued July 28, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00976–CV




IN RE DAVID WALLIN




Original Proceeding on Petition for Writ of Habeas Corpus




MEMORANDUM OPINIONThe Clerk of the Court notified the parties of this Court’s intention to dismiss
this proceeding for mootness unless an objection was filed by July 11, 2005.  July 11,
2005 has passed and no objection has been filed.  This proceeding is dismissed as
moot.
PER CURIAM
Panel consists of Justices Taft, Keyes and Bland.